Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 5257711, Wirtz – Odenthal, herein Wirtz, in view of 8943938, Sahlberg.
Regarding Claim 1, Wirtz discloses a dispenser for dispensing sheet product, the dispenser comprising: a housing 54 that defines an interior (inside of housing where the part 11 and 43 are stored), the interior configured to accommodate at least one source of sheet product, web 39, wherein the housing further defines an outlet 55 through which the sheet product is dispensed; (col 5, lines 1-26) 
a knife drum (roller 1) that is rotatable with respect to the housing (col. 3, lines 65-67); 
a knife 12 that is movable between a retracted position [col. 4, 1-35] and an extended position (col. 4, 1-35), wherein, when in the extended position, at least a portion of the knife protrudes outside of the knife drum (col. 4 ,lines 20-40)  wherein the knife is operable to cut the sheet product (col. 4 lines 5-26); 
a cam follower surface (exterior surface of part 8 since shaft 8 rolls along the com follower 7, and thus 8 includes a cam follower surface) that is fixed with respect to the housing (since the shaft 8 and roller do not shift with respect to the housing); 
a cam follower 7 attached to the knife and operable to engage the cam follower surface and travel along the cam follower surface to transition the knife between the retracted position and the extended position (col. 3 40-55); and
a spring assembly (13, 14, 15) configured to bias the knife drum during rotation of the knife drum toward a predetermined position (Col. 3 lines 60-67 and col 4, 1-10), wherein the spring assembly comprises a first spring 13and a second spring 15 wherein the spring assembly is attached to the housing via a single housing-attached mount (see annotated fig 3 below) the single housing-attached mount at a single mount position, wherein the single housing-attached mount is fixed with respect to the housing ((see annotated fig 3 below), wherein the first spring provides a first force during rotation of the knife drum, wherein the second spring provides a second force during rotation of the knife drum(Col. 3 lines 60-67 and col 4, 1-10).

    PNG
    media_image1.png
    833
    654
    media_image1.png
    Greyscale

Regarding claim 2, Wirtz discloses the spring assembly does not comprise another mount position that is fixed with respect to the housing (fig 3).
Regarding claim 4, in Wirtz the spring assembly is further attached to the knife drum (fig 3).
Regarding claim in Wirtz 5, at least a portion of the spring assembly pivots about the single mount position (at least with the pivoting of part 16).
Regarding claim 6, in Wirtz, the spring assembly comprises a first movable pivot point (at one end of spring 13) and a second movable pivot point (at the opposite end spring 13), wherein both the first movable pivot point and the second movable pivot point are movable with respect to the cam follower surface as the knife drum rotates (fig 3).
Regarding claim 7 in Wirtz the spring assembly comprises at least one movable pivot point (at one end of spring 13) that enables the first spring and the second spring to begin beginning releasing charge at the same time during rotation of the knife drum (since both springs are extended at the same time and thus also release charge at the same point at at least one point in time from cutting to retraction of the knife).
Regarding claim 9, Wirtz discloses a dispenser for dispensing sheet product, the dispenser comprising: a housing 54 that defines an interior (interior), the interior configured to accommodate at least one source of sheet product 39, wherein the housing further defines an outlet 55 through which the sheet product is dispensed (col 5, lines 1-26); 
a knife drum 1 that is rotatable with respect to the housing; 
a knife 12 that is movable between a retracted position (col. 4, lines 1-35) and an extended position (col 5, lines 1-26) wherein, when in the extended position, at least a portion of the knife protrudes outside of the knife drum (fig 3), wherein the knife is operable to cut the sheet product (col 5, lines 1-26); 
a cam follower surface 8 (exterior surface of part 8 since shaft 8 rolls along the com follower 7, and thus 8 includes a cam follower surface) that is fixed with respect to the housing (since the shaft 8 and roller do not shift with respect to the housing); 
a cam follower 7 attached to the knife and operable to engage the cam follower surface and travel along the cam follower surface to transition the knife between the retracted position and the extended position Col. 3 lines 60-67 and col 4, 1-10); and
a spring assembly (13, 14, 15) configured to bias the knife drum during rotation of the knife drum toward a predetermined position so as to provide a force to cause the cam follower to travel 3 of 8Appl. No.: 17/088,917 Amendment Dated May 25, 2022along the cam follower surface (Col. 3 lines 60-67 and col 4, 1-10), wherein the spring assembly comprises a first spring 13 and a second spring 15, wherein the spring assembly comprises a single housing-fixed mount (see annotated fig 3 below) and at least one movable mount 16 , the single housing-fixed mount at a single mounting position (see annotated fig 3 below), wherein the single housing fixed mount is fixed with respect to the housing (see annotated fig 3 below), wherein the at least one movable mount is movable with respect to the housing (col. 4 lines 30-35). 
Regarding Claim 10, in Wirtz at least one of the at least one movable mount  is fixed with respect to the knife drum (since it moves with the knife drum).  
Regarding Claim 11, in Wirtz the spring assembly does not comprise another mount  that is fixed with respect to the housing (fig 3).  
Regarding claim 13, at least a portion of the spring assembly pivots about the housing-fixed mount (at least with the pivoting of part 16).  
Regarding claim 14, the spring assembly comprises two movable mounts (16 and 10) that are each movable with respect to the cam follower surface as the knife drum rotates (col. 4 lies 30-35).  
Regarding claim 15, Wirtz discloses a dispenser for dispensing sheet product, the dispenser comprising: a housing 54 that defines an interior (interior of housing), the interior configured to accommodate at least one source of sheet product 39, wherein the housing further defines an outlet 55 through which the sheet product is dispensed (col 5, lines 1-26); 
a knife drum 1 that is rotatable with respect to the housing (col. 3, lines 65-67); 
a knife 12 that is movable between a retracted position (col. 4 lines 1-20) and an extended position, wherein, when in the extended position (col. 4, 1-35), at least a portion of the knife protrudes outside of the knife drum (fig 3), wherein the knife is operable to cut the sheet product (col. 4 lines 5-26);4 of 8Appl. No.: 17/088,917Amendment Dated May 25, 2022 
a cam plate (spiral guide 3; since the part 4 has a cammed surface along which plate 7 slides) positioned within the housing and defining a cam follower surface (surface of part 3 along which nose 5 slides; see col. 3 lines 40-60); 
a cam follower 6 attached to the knife and operable to engage the cam follower surface and travel along the cam follower surface to transition the knife between the retracted position and the extended position (col. 3 lines 40-60); and
 a spring assembly (13, 14, 15) configured to bias the knife drum during rotation of the knife drum toward a predetermined position (Col. 3 lines 60-67 and col 4, 1-10), 
wherein the spring assembly comprises a first spring 13 and a second spring15, wherein the spring assembly is attached at a first end to a housing-fixed mount at a single mount position (see annotated fig 3 above) with respect to the cam plate so as to provide a single fixed connection to the housing for both the first spring and the second spring (see annotated fig 3 above), wherein the first spring provides a first force during rotation of the knife drum, wherein the second spring provides a second force during rotation of the knife drum (since both springs are extended at the same time and thus also release charge at the same point at at least one point in time from cutting to retraction of the knife).  
Regarding claim 16, in Wirtz the spring assembly is attached at a second end that is movable with respect to the housing, wherein the second end moves with the knife drum.  
Regarding claim 17 the spring assembly does not comprise another fixed connection with respect to the housing (fig 3).  
Regarding claim 19 in Wirtz, at least a portion of the spring assembly pivots about the single mount position (at least with the pivoting of part 16).  
Regarding claim 20, in Wirtz, wherein the spring assembly comprises a first movable pivot point (at one end of spring 13) and a second movable pivot point (at the other end of spring 13), wherein both the first movable pivot point and the second movable pivot point are movable with respect to the cam follower surface as the knife drum rotates (since the springs move with the part 16).
	Wirtz lacks the retracted position being within the knife drum (Claim 1, 9, and 15).  
Sahlberg discloses a rotatable knife drum assembly with a retractable blade, like the rotatable and retractable blade of Wirtz and discloses that such assembly includes having the knife be retracted into the knife drum when the knife is in a retracted position.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wirtz by having the knife be within the drum when retracted in order to reduce the risk of injury to a user or to another part of the machine when the knife is not being used.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wirtz.
Regarding Claim 8, Wirtz discloses all the limitations of Claim 1 as discussed above. 
Wirtz also discloses that it is beneficial to keep the pull force low and that the force is a function of the diameter of the drum (Col. 6, lines 35-40), but does not teach the exact amount of force needed.  Thus, because  Wirtz teaches providing a pull force, and because it is well known that the force depends on the diameter of a drum, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a pull force in the range of 1 lbf, because discovering an optimum pull force would have been a mere design consideration based on ensuring that the force is low, as taught in Wirtz. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), since the modification merely requires the selection of a particular pull-force, and since Wirtz is evidence that a low pull force is beneficial.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Thus, it would have been obvious to one of ordinary skill in the art to select a pull force that leads to a force in the range of approximately 1lbf in order to ensure that the force is low. 
Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wirtz in view of the teachings of US10422616 Orsini.
Regarding Claim 8, Wirtz discloses all the limitations of Claim 1 as discussed above. 
Wirtz also discloses that it is beneficial to keep the pull force low, but does not teach the exact amount of force needed.  And thus Sahlberg lacks the apparatus having the spring assembly  designed to enable a user to only need to provide approximately 1 lbf of pull force to achieve a dispense of sheet product (col. 2, lines 15-35).
Orsini discloses a tape dispensing machine like the sheep dispenser of Wirtz, and like the present invention, and discloses that in such an assembly a known low pull force is in the range of 0.21 or 0.6 lbf per inch of material.  Thus, one of ordinary skill in the art faced with the teaching of Wirtz, to have a relatively low pull force, would be motivated to have the pull force be a known low pull force such as 0.21 or 0.6 as disclosed in Orsini, since a pull force of 1 lbf would be sufficient to pull out a material which only requires a pull force of .21-.6 lbf. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	
	/EVAN H MACFARLANE/               Examiner, Art Unit 3724